Filed 9/25/20 P. v. Venegas CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


THE PEOPLE,                                                   B301761

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. No. TA120194)
         v.

DANIEL SAUCEDO
VENEGAS,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Pat Connolly, Judge. Affirmed.
     Lynette Gladd Moore, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
      Defendant was convicted, following a jury trial, of “one
count of shooting at an inhabited dwelling in violation of Penal
Code 1 section 246, one count of shooting from a motor vehicle in
violation of section 12034, subdivision (c), one count of assault on
a peace officer in violation of section 245, subdivision (c), and one
count of being an accessory after the fact in violation of section 32.
The jury found true the allegations that the shootings and assault
were committed for the benefit of a criminal street gang within
the meaning of section 186.22, subdivision (b)(1)(B) and (b)(4) and
that a principal was armed with a handgun in the commission of
the shootings within the meaning of section 12022, subdivision
(a)(1). The trial court sentenced [defendant] to a total term of 15
years to life in state prison for the section 246 conviction,
pursuant to section 186.22, subdivision (b)(4)(B). The . . . court
also imposed concurrent terms of seven years for the section
12034 conviction, five years for the section 245 conviction, and
three years for the section 32 conviction.” (People v. Venegas
(Sept. 11, 2014, B250678 [nonpub. opn.].)
       On appeal, a prior panel of this court reversed defendant’s
conviction and remanded to the trial court for consideration of
defendant’s motion to enter an open plea. (People v. Venegas,
supra, B250678.)
       On December 30, 2016, the trial court, on remand,
conducted a hearing at which defendant entered an open plea of
no contest to the four charged counts. The court then sentenced
defendant to an aggregate term of 18 years in prison. The court
further found good cause not to impose certain fines and fees but
held a restitution hearing on May 18, 2017.

1     “All further statutory references are to the Penal Code
unless otherwise specified.”



                                  2
       On May 18, 2017, the trial court ordered defendant to make
restitution to the victim, Los Angeles County, in the amount of
$3,619.46, pursuant to section 1202.4, subdivision (f).
       On August 30, 2019, defendant filed a motion to modify his
sentence pursuant to section 1202.4, contending that the trial
court had imposed the order requiring defendant to pay
restitution upon the “apparent ERRONEOUS assumption that
[defendant] could pay that fine out of his future wages while
incarcerated.” Defendant requested that the court reduce the
order of restitution.
       On September 23, 2019, the trial court denied defendant’s
motion on the grounds that (1) defendant had not shown a prima
facie case for relief and (2) the court did not have jurisdiction to
modify defendant’s sentence or change the restitution fine.
       Defendant timely filed a notice of appeal.
       We appointed counsel to represent defendant on appeal.
Defendant’s appointed appellate counsel filed an opening brief
citing People v. Wende (1979) 25 Cal. 3d 436 and requesting that
we independently review the entire record to determine if there
are any arguable issues. On July 9, 2020, we notified defendant
that appointed appellate counsel had failed to find any arguable
issues and that he had 30 days within which to independently
brief any grounds for appeal, contentions, or arguments he
wanted us to consider. Defendant did not submit a supplemental
brief. We express no opinion on whether an independent review
of the record is necessary under the circumstances of this case.
We have, however, conducted such a review and are satisfied that
defendant’s appointed appellate counsel has fully complied with
her responsibilities and no arguable issues exist.




                                 3
                           DISPOSITION

      The trial court’s denial of defendant’s motion to modify
sentence is affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          KIM, J.

      We concur:




            RUBIN, P. J.




            MOOR, J.




                                 4